 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD WILLIAM KOLLIN,                       Case No. 1:18-cv-00617 LJO JLT
      individually,
12                                                  ORDER GRANTING STIPULATION TO
                      Plaintiff,                    CONTINUE SETTLEMENT CONFERENCE
13                                                  (Doc. 50)
      v.
14
      CITY OF TEHACHAPI, et al.,
15
                             Defendants.
16

17            Based upon the stipulation of counsel (Doc. 50), the Court GRANTS the stipulation and

18   continues the settlement conference to June 12, 2019, at 9:00 a.m.

19
     IT IS SO ORDERED.
20
21         Dated:   March 7, 2019                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
